*503ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
From the appellant’s testimony it is made to appear that he had a right to put certain animals in a pasture; that Ivy Wilburn, the injured party, turned the animals out on several occasions; that according to information coming to the appellant, Wilburn had threatened to take his life; that he had directly threatened to take the life of the appellant if he did not desist from putting the animals in the pasture mentioned. Finally, while appellant was in the pasture mentioned, he was fired upon by Wilburn. Immediately after a shot was fired by Wilburn, the appellant shot at him. .After firing Wilburn retreated and appellant thought he was seeking a place from which he could fire with more safety to himself. Appellant fired five shots at Wilburn.
From Wilburn’s testimony it appears that his landlord had ordered him to drive out of the pasture the stock which appellant had placed therein. Wilburn denied the possession of any firearms at the time he was injured and also denied shooting at the appellant.
The offense with which appellant was indicted was accurately defined in several paragraphs of the court’s charge. The appellant’s right to defend was also embraced in several of the charges. In paragraph 16 the jury was instructed in the following language: “A reasonable expectation or fear of death or serious bodily injury will excuse a party in using all necessary force in protecting his life or person, and you are charged that a person has the same right to defend himself against apparent danger as he would have were the danger real, provided, that such person acts under a reasonable apprehension of danger at the time, and in such case the party so acting under such reasonable apprehension of danger, real or apparent, is not bound to retreat in order to avoid the necessity of killing such assailant.”
Paragraph 17 is copied in substance in the original opinion.
In Paragraph 18 the court elaborated on the appellant’s right to apparent danger as it appeared from his standpoint.
In Paragraph 19 the jury was again told in the charge that if appellant assaulted Wilburn, he should be acquitted if Wilburn made any attack which, viewed from the appellant’s standpoint, was of a character to produce in his mind a reasonable expectation or fear of death or serious bodily injury, and that if while under such expectation or fear the appellant attacked Wilburn, there should be an acquittal.
*504The court also gave an instruction in favor of the appellant on the law of threats.
In Paragraph 21 an instruction was given to the jury to the effect that if appellant had, in defending himself, made an attack or threatened attack, he would be innocent of crime if he acted upon real or apparent danger as viewed from his standpoint. From the charge we quote: “* * * or you believe that at the time of the assault said Ivy Wilburn had made, or was making, an unlawful assault or attack upon the defendant, or had done, or was doing, some act or acts, which either alone or together with accompanying words said of Ivy Wilburn, if any, produced in the defendant’s mind, as viewed from his standpoint, a reasonable apprehension of an assault or of death or serious bodily injury at the hands of Ivy Wilburn, and that he committed such assault to protect himself from such danger or apparent danger, then said assault was in justifiable self-defense, and if you find, or if you have a reasonable doubt as to whether said assault was in justifiable self-defense or not, you will find the defendant not guilty.”
From our re-examination of the record, we are constrained to conclude that no reversible error is revealed. As pointed out in the original opinion, the charge of the court must be appraised in its entirety and not upon any isolated parts. Moreover, as stated in the original opinion, the statute, article 666, C. C. P., is to the effect that a judgment shall not be reversed for any omission in the charge which, in the opinion of the appellate court, is not calculated to injure the appellant or Jiis case.
The motion for rehearing is overruled.

Overruled.

Hawkins, J., absent.